





Moscow CableCom Corp.



















WARRANT AGREEMENT







September 21, 2006






















































































1013433




TABLE OF CONTENTS

Page




SECTION 1.                   Warrant Certificates.

1

SECTION 2.                   Execution of Warrant Certificates.

1

SECTION 3.                   Registration.

2

SECTION 4.                   Registration of Transfers and Exchanges.

2

SECTION 5.                   Exercisability and Cancellation of Warrants;
Exercise of Warrants; HSR Compliance.

3

SECTION 6.                   Payment of Taxes.

4

SECTION 7.                   Delivery of Warrant Shares.

4

SECTION 8.                   Mutilated or Missing Warrant Certificates.

4

SECTION 9.                   Reservation of Warrant Shares.

5

SECTION 10.               Adjustment of Exercise Price and Number of Warrant
Shares Issuable.

5

(a)

Adjustment for Change in Capital Stock.

5

(b)

Adjustment for Other Distributions.

6

(c)

Market Price

7

(d)

When De Minimis Adjustment May Be Deferred

7

(e)

Notice of Adjustment.

7

(f)

Reorganization of Company

7

(g)

Adjustment in Number of Shares

8

(h)

Form of Warrants.

8

SECTION 11.               No Dilution or Impairment.

8

SECTION 12.               Fractional Interests.

9

SECTION 13.               Notices to Warrantholder.

9

SECTION 14.               Notices to Company and Warrantholder.

11

SECTION 15.               Amendments and Waivers.

11

SECTION 16.               Representations and Warranties of the Warrantholder.

12

SECTION 17.               Successors.

12

SECTION 18.               Termination.

12

SECTION 19.               Governing Law; Jurisdiction; Venue.

12

SECTION 20.               Benefits of this Warrant Agreement.

13

SECTION 21.               Headings.

13

SECTION 22.               Interpretation.

14

SECTION 23.               Entire Agreement.

14

SECTION 24.               Severability.

14

SECTION 25.               Counterparts.

14

EXHIBIT A:  FORM OF WARRANT CERTIFICATE

















WARRANT AGREEMENT




This WARRANT AGREEMENT (this "Warrant Agreement") dated as of September 21,
2006, by and between Moscow CableCom Corp., a Delaware corporation (“MOCC” or
the “Company”), and the undersigned (the "Warrantholder").

WHEREAS, the parties hereto have entered into a Subscription Agreement dated
September 21, 2006 (the "Subscription Agreement"), pursuant to which the
Warrantholder has acquired Units of the Company consisting of (i) one share of
Common Stock, par value $.01 per share, ("Common Stock”), and (ii) one-half
warrant to purchase a share of Common Stock (the “Warrants”), collectively (the
“Units”), at a price of and in the total amount set forth in and on the terms
and conditions described in the Subscription Agreement, which is incorporated by
reference herein;

WHEREAS, the Company has authorized the Warrants, and approved the issuance and
grant to the Warrantholder Warrants, with each whole Warrant entitling the
Warrantholder to purchase one share of Common Stock (the “Warrant Shares”) at an
Exercise Price (as defined herein);

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

SECTION 1.                   Warrant Certificates.

The Company shall promptly cause to be executed and delivered to the
Warrantholder certificate(s) evidencing the Warrants ("Warrant Certificate(s)")
to be issued to the Warrantholder.  The Warrant Certificate(s) shall be issued
in registered form only, shall be substantially in the form set forth in Exhibit
A attached hereto, and may have such letters, numbers or other identification
marks and legends, summaries or endorsements printed thereon as the Company may
deem appropriate and that are not inconsistent with the terms of this Warrant
Agreement or as may be required by applicable law, rule or regulation.  The
Warrant Certificate(s) shall be dated the date hereof.

SECTION 2.                   Execution of Warrant Certificates.




The Warrant Certificate(s) shall be signed on behalf of the Company by its Chief
Executive Officer, President or a Director of the Company. Each such signature
upon the Warrant Certificate(s) may be in the form of a facsimile signature and
may be imprinted or otherwise reproduced on the Warrant Certificate(s).

In case any officer or director of the Company who shall have signed the Warrant
Certificate(s) shall cease to be such officer before the Warrant Certificate(s)
so signed shall have been disposed of by the Company, such Warrant
Certificate(s) nevertheless may be delivered or disposed of as though such
person had not ceased to be such officer of the Company.








2




SECTION 3.                   Registration.




The Company will keep or cause to be kept books for registration of ownership
and transfer of the Warrant Certificate(s) issued pursuant to this Warrant
Agreement. The Warrant Certificate(s) issued pursuant to this Warrant Agreement
shall be numbered by the Company and initially shall be registered by the
Company in the name of the Warrantholder. The Company may deem and treat the
registered holder of the Warrant Certificate(s) as the absolute owner thereof
(notwithstanding any notation of ownership or other writing thereon made by
anyone), for the purpose of any exercise thereof and for all other purposes.

SECTION 4.                   Registration of Transfers and Exchanges.




                (a)                        Transfers.  Subject to the following
provisions of this Section 4, the Warrants are transferable, in whole or in
part, upon surrender of the Warrant Certificate(s) evidencing such Warrants at
the office of the Company referred to in Section 14, together with a written
assignment in the form of the Assignment appearing at the end of the form of
Warrant Certificate attached hereto, duly executed by the Warrantholder or its
agent or attorney. Upon such surrender, the Company shall, subject to this
Section 4, register or cause the registration of the transfer upon the books
maintained by or on behalf of the Company for such purpose. If the Warrants
evidenced by the Warrant Certificate(s) are to be transferred in whole, the
Company shall execute and deliver new Warrant Certificate(s) in the name of the
assignee or assignees in the denominations specified in the instrument of
assignment. If the Warrants evidenced by the Warrant Certificate(s) are to be
transferred in part, the Company shall execute and deliver new Warrant
Certificate(s) to and in the name of the assignee or assignees in the
denominations specified in the instrument of assignment and new Warrant
Certificate(s) to and in the name of the Warrantholder in an amount equal to the
number of Warrants evidenced by the surrendered Warrant Certificate(s) that were
not transferred.




               (b)                        Restrictions on Transfer.  The
Warrants may not be sold, pledged, hypothecated, assigned, conveyed, transferred
or otherwise disposed of (each a "transfer") unless the transfer complies with
all applicable securities laws and the provisions of this Warrant Agreement.




                (c)                        Exchanges. The Warrant Certificate(s)
may be exchanged, at the option of the Warrantholder, upon surrender of such
Warrant Certificate(s) at the office of the Company referred to in Section 14,
for one or more other Warrant Certificate(s) representing in the aggregate the
same number of Warrants as was represented by the surrendered Warrant
Certificate(s).




               (d)                        Legend on Warrant Certificates and
Warrant Shares.  The Warrant Certificates and all certificates evidencing
Warrant Shares to be issued upon exercise of any Warrant shall be stamped or
imprinted with a legend substantially in the following form:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED OR OTHERWISE





3




DISPOSED OF EXCEPT IN COMPLIANCE WITH, OR PURSUANT TO AN EXEMPTION FROM, THE
REQUIREMENTS OF SUCH ACT AND LAWS.

If the Warrant Certificates and certificates evidencing Warrant Shares are
issued with the aforementioned legend, upon the occurrence of any event
permitting the removal of such legend, the Company, upon the surrender of
certificates containing such legend, shall, at its own expense, deliver to the
holder one or more new certificates evidencing Warrants or Warrant Shares not
bearing such legend.

SECTION 5.                   Exercisability and Cancellation of Warrants;
Exercise of Warrants; HSR  Compliance. 




                (a)                        Exercise.  Subject to the terms and
conditions set forth in this Section 5, the Warrants may be exercised, in whole
or in part (but not as to any fractional part of a Warrant), at any time or from
time to time on and from the date hereof until 5:00 p.m., New York City time, on
the second anniversary of the date hereof (the “Expiration Date”).  The minimum
amount exercisable shall be two half-Warrants representing one Warrant Share and
the aggregate number of Warrants exercisable shall be an even number
representing whole Warrant Shares.  To exercise any Warrant, the Warrantholder
shall deliver to the Company at its office referred to in Section 14 the
following: (i) a written notice in the form of the Election to Purchase
appearing at the end of the form of Warrant Certificate attached hereto of the
Warrantholder's election to exercise Warrants, which notice shall specify the
number of Warrants being exercised; (ii) the Warrant Certificate(s) evidencing
the Warrants being exercised; and (iii) payment of the aggregate Exercise
Price.  All rights of the Warrantholder with respect to any Warrant that has not
been exercised on or prior to 5:00 p.m., New York City time, on the Expiration
Date shall immediately cease and such Warrants shall be automatically cancelled
without any further action on the part of the Company or the Warrantholder.




All Warrant Certificates surrendered upon exercise of Warrants shall be
cancelled and disposed of by the Company.  The Company shall keep copies of this
Warrant Agreement and any notices given or received hereunder available for
inspection by the holders during normal business hours at its office.

               (b)                        Payment of Exercise Price.  The
exercise price per Warrant shall be equal to 120% of the closing bid price of
the Common Stock as quoted on the Nasdaq Global Market on September 20, 2006,
subject to adjustment pursuant to Section 10 (the "Exercise Price").   Payment
of the aggregate Exercise Price with respect to Warrants being exercised
hereunder shall be made by the payment to the Company, in cash, by check or wire
transfer, of an amount equal to the Exercise Price multiplied by the number of
Warrants then being exercised.




                (c)                        HSR Compliance.




If the Warrantholder determines that a notification under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, and the rules and regulations
promulgated thereunder (the "HSR Act"), is required in connection with the
exercise of any Warrants, the Company together with the Warrantholder shall (i)
file as soon as practicable after the date of such





4




determination notifications under the HSR Act, (ii) respond as promptly as
practicable to all inquiries or requests received from the United States Federal
Trade Commission or the Antitrust Division of the Department of Justice for
additional information or documentation and (iii) respond as promptly as
practicable to all inquiries and requests received from any State Attorney
General or other governmental authority in connection with antitrust matters. 
The Company shall take such action as may be necessary to ensure that any
necessary notifications or filings are made and that all inquiries and requests
received from the relevant governmental authorities are responded to as promptly
as practicable.




SECTION 6.                   Payment of Taxes.




The Company shall be responsible for paying any and all issue, documentary,
stamp or other taxes that may be payable in respect of any issuance or delivery
of Warrant Shares on the exercise of a Warrant.




SECTION 7.                   Delivery of Warrant Shares.




The Company shall, as promptly as practicable, and in any event within three (3)
business days, execute and deliver or cause to be executed and delivered, to or
upon the written order of the Warrantholder, and in the name of the
Warrantholder or such Warrantholder's designee, a stock certificate or stock
certificates representing the number of Warrant Shares to be issued on exercise
of the Warrant(s). Such certificates shall bear the restrictive legend set forth
in Section 4(d) above and may, in addition, bear any other restrictive legend
required under applicable law, rule or regulation. The stock certificate or
certificates so delivered shall be registered in the name of the Warrantholder
or such other name as shall be designated in said notice. A Warrant shall be
deemed to have been exercised and such stock certificate or stock certificates
shall be deemed to have been issued, and such holder or any other person or
entity so designated to be named therein shall be deemed to have become a holder
of record of such shares for all purposes, as of the date that such notice,
together with payment of the aggregate Exercise Price and the Warrant
Certificate or Warrant Certificates evidencing the Warrants to be exercised, is
received by the Company as aforesaid. If the Warrants evidenced by any Warrant
Certificate are exercised in part, the Company shall, at the time of delivery of
the certificates representing the Warrant Shares, deliver to the Warrantholder a
new Warrant Certificate evidencing the Warrants that were not exercised or
surrendered, which shall in all respects (other than as to the number of
Warrants evidenced thereby) be identical to the Warrant Certificate being
exercised. Any Warrant Certificates surrendered upon exercise of Warrants shall
be canceled by the Company.




SECTION 8.                   Mutilated or Missing Warrant Certificates.




In case any Warrant Certificate shall be mutilated, lost, stolen or destroyed,
the Company shall issue, in exchange and substitution for and upon cancellation
of the mutilated Warrant Certificate, or in lieu of and substitution for the
Warrant Certificate lost, stolen or destroyed, a new Warrant Certificate
representing an equivalent number of Warrants, but only upon surrender of the
mutilated certificate or upon receipt of evidence reasonably satisfactory to the
Company of





5




such loss, theft or destruction of such Warrant Certificate, as applicable,
together with an indemnity from the warrant-holder that is deemed satisfactory
by the Company. 

SECTION 9.                   Reservation of Warrant Shares.




The Company will at all times reserve and keep available, free from preemptive
rights, out of the aggregate of its authorized but unissued Common Stock or its
authorized and issued Common Stock held in its treasury, for the purpose of
enabling it to satisfy any obligation to issue Warrant Shares upon exercise of
Warrants, the maximum number of shares of Common Stock that may then be
deliverable upon the exercise of all outstanding Warrants.

Before taking any action that would cause an adjustment pursuant to Section 10
hereof to reduce the Exercise Price below the then par value (if any) of the
Warrant Shares, the Company will take any corporate action that may, in the
opinion of its counsel (that may be counsel employed by the Company), be
necessary in order that the Company may validly and legally issue fully paid and
nonassessable Warrant Shares at the Exercise Price as so adjusted.

The Company covenants that all Warrant Shares that may be issued upon exercise
of Warrants will, upon issue, be fully paid, nonassessable, free of preemptive
rights and free from all taxes, liens, charges and security interests with
respect to the issue thereof.




SECTION 10.               Adjustment of Exercise Price and Number of Warrant
Shares Issuable.




The Exercise Price and the number of the Warrant Shares issuable upon the
exercise of each Warrant are subject to adjustment from time to time upon the
occurrence of the events enumerated in this Section.  "Capital Stock" means
shares now or hereafter authorized of any class of common stock of the Company
and any other stock of the Company, however designated, that has the right
(subject to any prior rights of any class or series of preferred stock) to
participate in any distribution of the assets or earnings of the Company without
limit as to percentage or per share amount.

(a)                Adjustment for Change in Capital Stock. 




If the Company:




(i)

pays a dividend or makes a distribution on its Common Stock in shares of Capital
Stock;

(ii)

subdivides its outstanding shares of Common Stock into a greater number of
shares;

(iii)

combines its outstanding shares of Common Stock into a smaller number of shares;

(iv)

issues by reclassification of its Common Stock any shares of Capital Stock;

then the Exercise Price and the number and kind of shares of Capital Stock of
the Company issuable upon the exercise of each Warrant as in effect immediately
prior to such action shall be proportionately adjusted so that the holder of any
Warrant thereafter exercised may receive the





6




aggregate number and kind of shares of Capital Stock of the Company that he or
she would have owned immediately following such action if such Warrant had been
exercised immediately prior to such action.




The adjustment shall become effective immediately after the record date in the
case of a dividend or distribution and immediately after the effective date in
the case of a subdivision, combination or reclassification.




If after an adjustment the Warrantholder, upon exercise of the Warrants, shall
be entitled to receive shares of more than one class of Capital Stock of the
Company, the Board of Directors of the Company (the "Board of Directors") shall
determine the allocation of the adjusted Exercise Price between the classes of
capital stock in good faith.  After such allocation, the exercise rights and the
Exercise Price with respect to each such class of Capital Stock shall thereafter
be subject to adjustment on terms comparable to those applicable to Common Stock
in this Section 10.




Such adjustment shall be made successively whenever any event set forth above
shall occur.




(b)                Adjustment for Other Distributions. 




If the Company distributes to all holders of its Common Stock any of its assets
(including but not limited to cash), debt securities, preferred stock, or any
rights or warrants to purchase debt securities, preferred stock, assets or other
securities of the Company, the Exercise Price shall be adjusted in accordance
with the formula:




            E'         =          E x  (M - F)




                                              M

where:




            E'         =          the adjusted Exercise Price.




            E          =          the Exercise Price immediately prior to the
adjustment.




            M         =          the market price per share of Common Stock on
the record date mentioned below.




            F          =          the fair market value on the record date for
such distribution of the assets, securities, rights or warrants applicable to
one share of Common Stock.  The Board of Directors shall determine the fair
market value in good faith.




The adjustment shall be made successively whenever any such distribution is made
and shall become effective immediately after the record date for such
distribution.








7




(c)                 Market Price




In this Agreement, the market price per share of Common Stock on any date shall
equal the average of the Quoted Prices of the Common Stock for 30 consecutive
trading days commencing 45 trading days before the date in question.  The
"Quoted Price" of the Common Stock is the last reported sales price of the
Common Stock as reported by Nasdaq, National Market System, or if the Common
Stock is listed on a securities exchange, the last reported sales price of the
Common Stock on such exchange, which shall be for consolidated trading if
applicable to such exchange, or if neither so reported or listed, the last
reported bid price of the Common Stock.  In the absence of one or more such
quotations, the Board of Directors shall determine the market price on the basis
of such quotations and evaluations as it in reasonable good faith considers
appropriate; provided, however, that if the Warrantholder objects in writing to
such determination within 20 business days after receiving notice of any
adjustment based in part on such determination, the market price shall be
determined by a nationally recognized investment banking firm jointly selected
within 20 business days of such objection by the Company and Warrantholder or,
if no such joint selection can be agreed upon, by an investment banking firm,
selected by the American Arbitration Association (at the Company's expense if
the investment banker's determination is less than the Company's determination,
and at the expense of the objecting Warrantholder if the investment banker's
determination is equal to or greater than the Company's determination).




(d)                When De Minimis Adjustment May Be Deferred




No adjustment in the Exercise Price need be made unless the adjustment would
require an increase or decrease of at least 1% in the Exercise Price.  Any
adjustments that are not made shall be carried forward and taken into account in
any subsequent adjustment.




All calculations under this Section 10 shall be made to the nearest one cent
(or, for purposes of subsection (l) of this Section 10, 1/1000th of a cent) or
to the nearest 1/100th of a share, as the case may be.




(e)                  Notice of Adjustment.




Whenever the Exercise Price is adjusted, the Company shall provide the notices
required by Section 13 hereof.




(f)               Reorganization of Company




If the Company consolidates or merges with or into, or transfers or leases all
or substantially all its assets to, any person, or reclassifies or changes the
Warrant Shares, upon consummation of such transaction the Warrants shall
automatically become exercisable for the kind and amount of securities, cash or
other assets that the holder of a Warrant would have owned immediately after the
consolidation, merger, transfer or lease if the holder had exercised the Warrant
immediately before the effective date of the transaction. Concurrently with the
consummation of such transaction, the corporation formed by or surviving any
such consolidation or merger if other than the Company, or the person to which
such sale or conveyance shall have been made, shall





8




execute a written supplemental undertaking so providing and further providing
for adjustments that shall be as nearly equivalent as may be practical to the
adjustments provided for in this Section. The successor to the Company shall
mail to the Warrantholder a notice describing the undertaking in accordance with
Section 13 hereof.




If the issuer of securities deliverable upon exercise of Warrants under the
supplemental referred to in the preceding paragraph is an affiliate of the
formed, surviving, transferee or lessee corporation, that issuer shall join in
the supplemental undertaking.




(g)                  Adjustment in Number of Shares




Upon each adjustment of the Exercise Price pursuant to this Section 10, each
Warrant outstanding prior to the making of the adjustment in the Exercise Price
shall thereafter evidence the right to receive upon payment of the adjusted
Exercise Price that number of Warrant Shares (calculated to the nearest
hundredth) obtained from the following formula:




                        N' =  N x E




                                    E'

where:




            N'        =          the adjusted number of Warrant Shares issuable
upon exercise of a Warrant by payment of the adjusted Exercise Price.




            N         =          the number of Warrant Shares previously
issuable upon exercise of a Warrant by payment of the Exercise Price prior to
adjustment.




            E'         =          the adjusted Exercise Price.




            E          =          the Exercise Price immediately prior to the
adjustment.




(h)              Form of Warrants.




Irrespective of any adjustments in the Exercise Price or the number or kind of
shares purchasable upon the exercise of the Warrants, Warrants theretofore or
thereafter issued may continue to express the same price and number and kind of
shares as are stated in the Warrants initially issuable pursuant to this Warrant
Agreement.




SECTION 11.               No Dilution or Impairment.




                (a)                        If any event shall occur as to which
the provisions of Section 10 are not strictly applicable but the failure to
adjust the Exercise Price would adversely affect the purchase rights represented
by the Warrants in accordance with the essential intent and principles of such
Section, then, in each such case, the Company shall appoint an investment
banking firm of recognized national standing, or any other financial expert that
does not (or whose directors, officers, employees, affiliates or stockholders do
not) have a direct or material indirect financial





9




interest in the Company or any of its Subsidiaries, who has not been, and, at
the time it is called upon to give independent financial advice to the Company,
is not (and none of its directors, officers, employees, affiliates or
stockholders are) a promoter, director or officer of the Company or any of its
subsidiaries, which shall give their opinion upon the adjustment, if any, on a
basis consistent with the essential intent and principles established in Section
10, necessary to preserve, without dilution, the purchase rights represented by
the Warrants. Upon receipt of such opinion, the Company will promptly mail a
copy thereof to the holders of the Warrants and shall make the adjustments
described therein.




               (b)                        The Company will not, by amendment of
its certificate of incorporation or through any consolidation, merger,
reorganization, transfer of assets, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of the Warrants, but will at all times in reasonable good
faith assist in the carrying out of all such terms and in the taking of all such
action as may be necessary or appropriate in order to protect the rights of the
holders of the Warrants against dilution or other impairment.  Without limiting
the generality of the foregoing, the Company (1) will take all such action as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of the Warrants from time to time outstanding and (2) will not take any
action that results in any adjustment of the Exercise Price if the total number
of Warrant Shares issuable after the action upon the exercise of all of the
Warrants would exceed the total number of shares of Common Stock then authorized
by the Company's certificate of incorporation and available for the purposes of
issue upon such exercise. A consolidation, merger, reorganization or transfer of
assets involving the Company covered by Section 10 shall not be prohibited by or
require any adjustment under this Section 11.




SECTION 12.               Fractional Interests.




The Company shall not be required to issue fractional Warrant Shares on the
exercise of Warrants.  If more than one Warrant shall be presented for exercise
in full at the same time by the same holder, the number of full Warrant Shares
that shall be issuable upon the exercise thereof shall be computed on the basis
of the aggregate number of Warrant Shares purchasable on exercise of the
Warrants so presented.  If, notwithstanding the aggregation pursuant to the
preceding sentence, any fraction of a Warrant Share would be issuable on the
exercise of any Warrants (or specified portion thereof), the Company shall pay
an amount in cash equal to the Exercise Price on the day immediately preceding
the date the Warrant is presented for exercise, multiplied by such fraction.




SECTION 13.               Notices to Warrantholder.




Upon any adjustment of the Exercise Price pursuant to Section 10 or Section 11,
the Company shall promptly thereafter (i) cause to be filed with the Company a
certificate that includes the report of a firm of independent public accountants
of recognized standing selected by the Board of Directors (who may be the
regular auditors of the Company) setting forth the Exercise Price after such
adjustment and setting forth in reasonable detail the method of calculation and
the facts upon which such calculations are based and setting forth the number of
Warrant Shares (or





10




portion thereof) issuable after such adjustment in the Exercise Price, upon
exercise of a Warrant and payment of the adjusted Exercise Price, and (ii) cause
to be given to the Warrantholder written notice of such adjustments (including a
copy of such certificate). Where appropriate, such notice may be given in
advance and included as a part of the notice required to be mailed under the
other provisions of this Section 13.




In case:




(a)                the Company shall authorize the issuance to all holders of
shares of Common Stock, rights, options or warrants to subscribe for or purchase
shares of Common Stock or of any other subscription rights or warrants;




(b)               the Company shall authorize the distribution to all holders of
shares of Common Stock of its indebtedness or assets; 




(c)                of any consolidation or merger to which the Company is a
party and for which approval of any stockholders of the Company is required, or
of the conveyance or transfer of the properties and assets of the Company
substantially as an entirety, or of any reclassification or change of Common
Stock issuable upon exercise of the Warrants (other than a change in par value,
or from par value to no par value, or from no par value to par value, or as a
result of a subdivision or combination), or a tender offer or exchange offer for
shares of Common Stock;




(d)               of the voluntary or involuntary dissolution, liquidation or
winding up of the Company; or




(e)                the Company proposes to take any action (other than actions
of the character described in Section 10(a)) that would require an adjustment of
the Exercise Price or that would require a supplemental undertaking pursuant to
Section 10(f);




then the Company shall cause to be given to the Warrantholder at his address
appearing on the Warrant register, at least 20 days (or 10 days in any case
specified in clauses (a) or (b) above) prior to the applicable record date
hereinafter specified, or promptly in the case of events for which there is no
record date, a written notice stating (i) the date as of which the holders of
record of shares of Common Stock to be entitled to receive any such rights,
options, warrants or distribution are to be determined, (ii) the initial
expiration date set forth in any tender offer or exchange offer for shares of
Common Stock, or (iii) the date on which any such reclassification,
consolidation, merger, conveyance, transfer, dissolution, liquidation or winding
up is expected to become effective or consummated, and the date as of which it
is expected that holders of record of shares of Common Stock shall be entitled
to exchange such shares for securities or other property, if any, deliverable
upon such reclassification, consolidation, merger, conveyance, transfer,
dissolution, liquidation or winding up. The failure to give the notice required
by this Section 13 or any defect therein shall not affect the legality or
validity of any distribution, right, option, warrant, consolidation, merger,
conveyance, transfer, dissolution, liquidation or winding up, or the vote upon
any action.








11




Nothing contained in this Warrant Agreement or in any of the Warrant
Certificates shall be construed as conferring upon the holders thereof the right
to vote or to consent or to receive notice as stockholders in respect of the
meetings of stockholders or the election of members to the Board of Directors or
any other matter, or any rights whatsoever as stockholders of the Company.




SECTION 14.               Notices to Company and Warrantholder.




All notices and other communications hereunder shall be in writing and shall be
deemed duly given (i) on the date of delivery if delivered personally, (ii) on
the date of confirmation of receipt (or, the first business day following such
receipt if the date is not a business day or the receipt is after 5 p.m.) of
transmission by facsimile, or (iii) on the date of confirmation of receipt (or,
the first business day following such receipt if the date is not a business day
or the receipt is after 5 p.m.) if delivered by courier. Subject to the
foregoing, all notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:




To the Company:                     




Moscow CableCom Corp.

5 Waterside Crossing, 3rd Floor

Windsor, CT 06095

Attention: Secretary

Facsimile: 860-298-0685




With a courtesy copy (which shall not constitute notice to the Company):




Porzio Bromberg & Newman, P.C.

156 West 56th Street

New York, NY 10019-3800

Attention: Christopher F. Schultz, Esq.

Facsimile: 212-957-3983




To the Warrantholder, at the address and facsimile number provided by the
Warrantholder to the Company pursuant to Section 3 above.

 

SECTION 15.               Amendments and Waivers.




No amendment of any provision of this Warrant Agreement shall be valid unless
the same (x) shall be in writing and signed by the parties and (y) shall be
approved by the audit committee of the Board of Directors.  Either party to this
Warrant Agreement may (i) extend the time for the performance of any of the
obligations or other acts of the other party, (ii) waive any inaccuracies in the
representations and warranties of the other party contained herein or in any
document delivered by the other party pursuant hereto or (iii) waive compliance
with any of the agreements or conditions of the other party contained herein. 
Any such extension or waiver shall be valid only if set forth in an instrument
in writing signed by the party to be bound thereby.  Any waiver





12




of any term or condition shall not be construed as a waiver of any subsequent
breach or a subsequent waiver of the same term or condition, or a waiver of any
other term or condition, of this Warrant Agreement.  The failure of any party to
assert any of its rights hereunder shall not constitute a waiver of any of such
rights.




SECTION 16.               Representations and Warranties of the Warrantholder.




The Warrantholder, by its acceptance of the Warrants to be issued herewith
represents and warrants to the Company that (a) it is an "accredited investor"
as such term is defined in Rule 501(a) of Regulation D promulgated under the
Securities Act of 1933, as amended, and (b) it is acquiring the Warrants and the
Warrant Shares to be issued upon exercise of such Warrants for investment, for
its own account, and not with a view to, or for sale in connection with, any
distribution.




SECTION 17.               Successors.




All the covenants and provisions of this Warrant Agreement by or for the benefit
of the Company shall bind and inure to the benefit of its respective successors
and assigns hereunder.




SECTION 18.               Termination.




This Warrant Agreement shall terminate on the earlier of (i) the Expiration Date
and (ii) the date on which all Warrants have been exercised or canceled in
accordance with Section 5.




SECTION 19.               Governing Law; Jurisdiction; Venue. 




THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES OR
THOSE OF ANY OTHER JURISDICTION.




EXCEPT WHERE EQUITABLE RELIEF IS SOUGHT, IN THE EVENT OF A DISPUTE BETWEEN THE
PARTIES FOR WHICH THE PARTIES ARE UNABLE TO REACH A MUTUALLY AGREEABLE
RESOLUTION WITHIN 60 CALENDAR DAYS FOLLOWING RECEIPT OF NOTICE OF THE DISPUTE BY
ALL PARTIES TO THE DISPUTE, THE DISPUTE SHALL BE SUBMITTED TO ARBITRATION UNDER
THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN
EFFECT. THERE SHALL BE ONE ARBITRATOR MUTUALLY AGREED TO BY THE PARTIES (TO THE
EXTENT THE PARTIES ARE UNABLE TO SELECT ONE MUTUALLY AGREEABLE ARBITRATOR, EACH
PARTY SHALL SELECT ONE “SELECTION” ARBITRATOR AND THE TWO “SELECTION”
ARBITRATORS SHALL THEN SELECT THE ARBITRATOR; IN THE EVENT THAT ANY PARTY FAILS
TO SELECT A “SELECTION” ARBITRATOR WITHIN 20 CALENDAR DAYS FOLLOWING RECEIPT OF
NOTICE BY SUCH PARTY OF THE OTHER PARTY’S SELECTION OF A “SELECTION” ARBITRATOR,
THE PARTY WHICH HAS SELECTED A “SELECTION” ARBITRATOR SHALL SELECT THE
ADDITIONAL “SELECTION” ARBITRATOR ON BEHALF OF THE PARTY THAT HAS FAILED TO DO
SO); THE ARBITRATOR SHALL





13




HAVE EXPERIENCE IN AND UNDERSTANDING OF THE SUBJECT MATTER OF THE CONTROVERSY.
 THE HEARING SHALL BE HELD IN THE CITY OF NEW YORK, STATE OF NEW YORK AND SHALL
BE NO MORE THAN FIVE (5) DAYS IN DURATION.  AFTER THE HEARING, THE PANEL SHALL
DECIDE THE CONTROVERSY AND RENDER A WRITTEN DECISION SETTING FORTH THE ISSUES
ADJUDICATED, THE RESOLUTION THEREOF AND THE REASONS FOR THE AWARD.  SUCH
DECISION SHALL BE BINDING ON ALL PARTIES AND JUDGMENT ON THE AWARD RENDERED BY
THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  PAYMENT
OF ARBITRATION, INCLUDING THE FEE OF THE ARBITRATOR, SHALL BE BORNE BY THE PARTY
THAT DOES NOT PREVAIL IN THE ARBITRATION.  




NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, BOTH MOCC AND THE UNDERSIGNED
IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK (“SDNY”) FOR ALL DISPUTES INVOLVING EQUITABLE
RELIEF.  EITHER MOCC OR THE UNDERSIGNED MAY PROCEED TO THE SDNY TO OBTAIN
EQUITABLE RELIEF AT ANY TIME. THE UNDERSIGNED FURTHER WAIVES ANY OBJECTION TO
VENUE IN SDNY AND ANY OBJECTION TO AN ACTION OR PROCEEDING IN SDNY ON THE BASIS
OF A NON-CONVENIENT FORUM. THE UNDERSIGNED AGREES TO WAIVE ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED THEREBY.  




THIS CLAUSE WILL SURVIVE ANY TERMINATION OR EXPIRATION OF THIS AGREEMENT AND IF
ANY TERM, COVENANT, CONDITION OR PROVISION OF THIS CLAUSE IS FOUND TO BE
UNLAWFUL, INVALID OR UNENFORCEABLE, THE REMAINING PARTS OF THE CLAUSE WILL NOT
BE AFFECTED THEREBY AND WILL REMAIN FULLY ENFORCEABLE.




SECTION 20.               Benefits of this Warrant Agreement.




Nothing in this Warrant Agreement shall be construed to give to any person or
corporation other than the Company and the registered holders of the Warrant
Certificates any legal or equitable right, remedy or claim under this Warrant
Agreement; but this Warrant Agreement shall be for the sole and exclusive
benefit of the Company and the registered holders of the Warrant Certificates.




SECTION 21.               Headings.




The descriptive headings contained in this Warrant Agreement are for convenience
of reference only and shall not affect in any way the meaning or interpretation
of this Warrant Agreement








14




SECTION 22.               Interpretation.




References in this Warrant Agreement to articles, sections, paragraphs, clauses
and exhibits are to articles, sections, paragraphs, clauses and exhibits in or
to this Warrant Agreement unless otherwise indicated.  Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms.  Any term defined by reference to any agreement, instrument or document
has the meaning assigned to it whether or not such agreement, instrument or
document is in effect.  Any reference to any federal, state, local or foreign
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.  The words
"include", "includes" and "including" are deemed to be followed by the phrase
"without limitation".  Unless the context otherwise requires, any agreement,
instrument or other document defined or referred to herein refers to such
agreement, instrument or other document as may be amended, supplemented or
otherwise modified from time to time.  Unless the context otherwise requires,
references herein to any person include its successors and assigns




SECTION 23.               Entire Agreement.




This Warrant Agreement, together with the Warrant Certificates and Exhibits,
constitute the entire agreement between the Company and the Warrantholder with
respect to the subject matter hereof and thereof and supersede all prior
agreements and undertakings, both written and oral, between the Company and the
Warrantholder with respect to the subject matter hereof and thereof.




SECTION 24.               Severability.




If any provision of this Warrant Agreement is invalid, illegal or incapable of
being enforced by any law or public policy, all other provisions of this Warrant
Agreement shall nevertheless remain in full force and effect and the application
of such provision to other persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party.  Upon such determination that any
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Warrant Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.




SECTION 25.               Counterparts.




This Warrant Agreement may be executed in any number of counterparts and each of
such counterparts shall for all purposes be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument.










[Signature on Following Page]





15










IN WITNESS WHEREOF, the parties hereto have caused this Warrant Agreement to be
duly executed as of the day and year first above written.




MOSCOW CABLECOM CORP.







By: ___________________________

By: ___________________________

Name:

Name:

Title:

Title (for entities only):





EXHIBIT A:  FORM OF WARRANT CERTIFICATE




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE. THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH, OR PURSUANT TO
AN EXEMPTION FROM, THE REQUIREMENTS OF SUCH ACT AND LAWS.




THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF, AND MAY ONLY BE TRANSFERRED IN ACCORDANCE WITH, THE WARRANT
AGREEMENT BY AND BETWEEN MOSCOW CABLECOM CORP. AND THE UNDERSIGNED.  THE HOLDER
OF THIS CERTIFICATE BY THE ACCEPTANCE HEREOF AGREES TO BE BOUND BY THE TERMS OF
THE WARRANT AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN
REQUEST TO MOSCOW CABLECOM CORP.




NO.




WARRANTS




--                                                       








FORM OF




Warrant Certificate




MOSCOW CABLECOM CORP.




This Warrant Certificate certifies that ___________________ (the
"Warrantholder") is the registered holder of Warrants to purchase up to
_________ shares (the "Warrant Shares") of Common Stock, par value $.01 per
share (the "Common Stock"), of Moscow CableCom Corp. (the "Company"). Each
Warrant entitles the holder, subject to the conditions relating to
exercisability, cancellation and exercise set forth in Section 5 of the Warrant
Agreement referred to below, to purchase from the Company at any time on or
after the Exercise Date, and prior to 5:00 p.m., New York City time, on the
Expiration Date one fully paid and nonassessable share of Common Stock at the
Exercise Price. The number of shares of Common Stock for which each Warrant is
exercisable and the Exercise Price are subject to adjustment as provided in the
Warrant Agreement.  Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Warrant Agreement.




The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants to purchase shares of Common Stock and are issued pursuant to
the Warrant Agreement, dated as of September 21, 2006 (the "Warrant Agreement"),
by and between the Company and the Warrantholder for the benefit of the holders
from time to time of the Warrants, and the Warrant Agreement is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Company and the Warrantholder.




The Warrantholder may exercise the Warrants represented by this Warrant
Certificate by surrendering this Warrant Certificate, with the Election to
Purchase attached hereto properly completed and executed, together with payment
of the aggregate Exercise Price, at the offices of the Company specified in
Section 14 of the Warrant Agreement.  If a Warrantholder elects to exercise less
than the total number of Warrants evidenced hereby, there shall be issued to the
Warrantholder or its assignee a new Warrant Certificate evidencing the number of
Warrants not exercised.




This Warrant Certificate, when surrendered at the offices of the Company
specified in Section 14 of the Warrant Agreement, by the Warrantholder in
person, by legal representative or by attorney duly authorized in writing, may
be exchanged, in the manner and subject to the limitations provided in the
Warrant Agreement, for one or more other Warrant Certificates evidencing in the
aggregate a like number of Warrants.




The Warrantholder may transfer the Warrants evidenced by this Warrant
Certificate, in whole or in part, only in accordance with Section 4 of the
Warrant Agreement.




The Company may deem and treat the Warrantholder as the absolute owner of this
Warrant Certificate (notwithstanding any notation of ownership or other writing
hereon made by anyone),





2




for the purpose of any exercise hereof and for all other purposes, and the
Company shall not be affected by any notice to the contrary.




The Warrant Agreement and each Warrant Certificate, including this Warrant
Certificate, shall be governed by and construed in accordance with the laws of
the State of New York.




WITNESS the signature of the duly authorized officer of the Company.




Dated:  [             ]




MOSCOW CABLECOM CORP.




By:  ------------------------------------




 Name:




 Title:























FORM OF




ELECTION TO PURCHASE




(To be executed and delivered to the Company upon exercise of a Warrant after
the Exercise Date and prior to the Expiration Date)




The undersigned hereby irrevocably elects to exercise _____ of the ________
Warrants evidenced by the attached Warrant Certificate to purchase shares of
Common Stock, and herewith tenders payment for such shares of Common Stock in an
amount determined in accordance with the terms of the Warrant Agreement.




The undersigned requests that a certificate representing such share of Common
Stock be registered in the name of ________________________, whose address is
_________________
__________________________, and that such certificate be delivered to
_________________
______________, whose address is _________________________________________. If
said number of Warrants is less than the number of Warrants evidenced by the
Warrant Certificate, the undersigned requests that a new Warrant Certificate
evidencing the number of Warrants evidenced by this Warrant Certificate that are
not being exercised be registered in the name of ______________________________,
whose address is ________________________________ and that such Warrant
Certificate be delivered to ________________________, whose address is
_____________________________________.




Dated                           ,




Name of holder of Warrant Certificate:




              ________________




             ________________




               (Please Print)




Address:




            ________________




            ________________




Federal Tax ID No.:




            ________________




Signature:




             ________________





2







Note:    The above signature must correspond with the name as written in the
first sentence of the attached Warrant Certificate in every particular, without
alteration or enlargement or any change whatever, and if the certificate
evidencing the Warrant Shares or any Warrant Certificate representing Warrants
not exercised is to be registered in a name other than that in which this
Warrant Certificate is registered, the signature above must be guaranteed.




Signature Guaranteed:




Dated:




            ________________





3







FORM OF




ASSIGNMENT




          For value received, ________________hereby sells, assigns and
transfers unto  ________________ ,  ________________of the Warrants evidenced by
the attached Warrant Certificate, together with all right, title and interest
therein, and does hereby irrevocably constitute and appoint ________________ as
its due and lawful attorney, to register the transfer of said Warrants on the
books of Moscow CableCom Corp., and to execute a new Warrant Certificate in the
name of ________________ whose address is ________________ evidencing the number
of Warrants so sold, assigned and transferred hereby. If the number of Warrants
sold, assigned or transferred hereunder is less than the number of Warrants
evidenced by the attached Warrant Certificate, then the undersigned requests
that a new Warrant Certificate for an amount of Warrants equal to the number of
Warrants evidenced by the attached Warrant Certificate that were not sold,
transferred or assigned be registered in the name of the undersigned.




_____________ hereby consents to be bound by the covenants and provisions of the
Warrant Agreement, dated as of September 21, 2006, by and between Moscow
CableCom Corp. and ______________.




 Dated ________________,




Name of holder of Warrant Certificate:




            ________________




________________




               (Please Print)




Address:




            ________________




            ________________




Federal Tax ID No.:




            ________________




Signature:




            ________________








4




Note:    The above signature must correspond with the name as written in the
first sentence of the attached Warrant Certificate in every particular, without
alteration or enlargement or any change whatever, and such signature must be
guaranteed.




Signature Guaranteed:




Dated:




            ________________








5


